MEMORANDUM **
Appellant, a juvenile, appeals from the sentence imposed following his pleading true to an act of juvenile delinquency, pursuant to 18 U.S.C. § 5037, that constituted aggravated sexual abuse of a child as defined by 18 U.S.C. § 2241(c). The appellant was sentenced to a term of custody until his twenty-first birthday. We have *174jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The appellant contends that the district court abused its discretion by failing to analyze whether his sentence was the least restrictive means of accomplishing his rehabilitation. We conclude that the district court did not abuse its discretion as the record reflects it sufficiently analyzed why it rejected less restrictive options and why the sentence imposed was necessai’y to effectuate rehabilitation. Cf. United States v. Juvenile, 347 F.3d 778, 787-90 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.